Luke, J.
1. Where a negotiable promissory note purports to have been given -“for value received,” and suit is brought thereon by the payee, the maker may plead, and prove by parol, that the note was executeá without consideration as between the parties, and for the sole purpose of enabling the payee to indorse 'it to a third person as collateral security for a debt which the payee desired to contract and which he promised to pay without assistance from the maker of the note. Such a note is a mere accommodation paper, and, while in the hands of the person to be accommodated, is without consideration and binds nobody. *418Civil Code (1910), § 3541; Hall v. Bank, 71 Ga. 715; Farrar v. Bank, 90 Ga. 331 (17 S. E. 87); Smith v. Downing Co., 21 Ga. App. 742 (95 S. E. 19); Brown v. Smedley, 136 Mich. 65 (98 N. W. 856); Chicago Title & Trust Co. v. Boody, 165 Mo. 197 (65 S. W. 303). It would he otherwise if the note were in the hands of an indorsee who received it for value.
Decided June 12, 1918.
Complaint; from Richmond superior court—Judge H. C. Hammond. July 14, 1917.
William H. Fleming, for Rheney.
Rogers & Knox, Samuel E. Myers, for Anderson.
2. The court did not err in overruling the demurrer to the plea setting up such a defense.
3. Under the conflicting evidence, it was for the jury to say whether or not the defendant had established her plea; and therefore the court * erred in directing a verdict for the plaintiff.

•Judgment reversed on the main hill of exceptions, and affirmed on the cross-hill.


Wade, C. J., and - Jenkins, J., concur,